Citation Nr: 1613681	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before a decision can be rendered on the merits of the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  

The Veteran contends that he has an acquired psychiatric disorder that is attributable to his active duty service; specifically, his tour of duty in Iraq.  The Veteran and his wife have made various statements attesting to a change in his behavior and functioning upon returning from his deployment in Iraq.  A March 2008 psychology treatment note reflects that the Veteran reported feeling stressed out for the past year, depressed, irritable, and worn out.  There was also discussion of the Veteran's symptoms being more severe than he had previously admitted in therapy, or possibly even to himself.  The Veteran stated he had tried to minimize things hoping that time would make things better.  The examiner noted the Veteran reported numerous symptoms consistent w/PTSD (intrusive thoughts, irritability, hypervigilance, feeling detached from others, exaggerated startle response, and less interest in things).  He also reported that his home situation continued to be problematic-he and his wife struggled with talking about things due to his avoidance.  He was assessed with adjustment disorder, and provided a provisional diagnosis of PTSD.  Additional VA psychology notes reflect that in July 2008, the Veteran reported problems at work, staying detached from others, avoiding interactions, being on edge, and having difficulty relaxing given the uncertainty of combat.  The Veteran also reported that communication between him and his wife was lacking.  A June 2, 2009 treatment note reflects that the Veteran's wife called the psychologist and stated that she and her husband had been struggling and it was getting worse.  She reported that she hadn't anticipated the changes she saw in the Veteran following his deployment. She stated that prior to the deployment, they had been able to handle things, and they needed to address some problems she had hoped would just work out with time.  A psychology note dated the next day reflects that the Veteran was frustrated because the day prior his wife called his psychologist and stated that she felt the Veteran had changed after his deployment.  He stated that he didn't entirely understand what changes she was referring to.  The physician noted that the Veteran has ongoing problems with trust, being around people, including coworkers, anxiety in response to some triggers, irritability, and that he engaged in a great deal of avoidance.  The Veteran stated that he felt a great deal of anxiety which he expressed embarrassment about.  In July 2009, the Veteran described feeling numb and detached from his family.  His wife, who was present at that session, stated that prior to deployment their marriage had been very solid and loving, but that he had come back very different.  In an August 2010 statement, the Veteran's wife reported that she noticed changes in the Veteran when he returned from Iraq, and that the emotional withdrawal he used to cope when he was deployed was still present and negatively impacting their marriage and family.  She described his as reserved and moody, with limited ability to concentrate, and no desire or care for anything.

An August 2008 PTSD examination reflects that while the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner did diagnose him with adjustment disorder.  The examiner did not discuss or provide an opinion on whether the Veteran's adjustment disorder was related to his active military service.  

In a February 2015 Board remand, the AOJ was instructed to obtain a supplemental opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD and adjustment disorder, related to his military active service.  In an April 2015 VA opinion, a different examiner than the examiner who conducted the August 2008 examination, found that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and instead diagnosed the Veteran with delusional disorder, persecutory type.  The examiner stated the Veteran's current delusional disorder was less likely as not related to his military service.  The rationale provided was that a review of the Veteran's record would indicate that the delusional disorder occurred sometime in 2010 to 2013.  The examiner stated that the Veteran denied any negative write-ups at work until 2010 when he was fired, the Veteran had other stressors since that time, and since 2013 the Veteran has had six jobs in an 18 month period.  

Unfortunately, the Board finds the April 2015 opinion is not adequate for rating purposes.  First, while the examiner noted that the Veteran's wife states that the Veteran has not been the same since his deployment to Iraq, no other consideration was given to her, or the Veteran's, statements regarding a change since his return or the symptoms he has experienced.  Additionally, the examiner did not address the Veteran's diagnosis of adjustment disorder, as was requested in the remand instructions, other than to state he had a prior history of it.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination in order to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD, adjustment disorder, and delusional disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the severity and etiology of any diagnosed acquired psychiatric disorder, to include PTSD, adjustment disorder, and delusional disorder.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner should provide the following:

Identify all diagnosed psychiatric conditions and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric condition is of service onset or otherwise related to the Veteran's active service.

For the purposes of this examination, the examiner should specifically comment on whether the Veteran's March 2008 diagnosis of adjustment disorder and April 2015 diagnosis of delusional disorder are related to his active duty service, specifically his deployment to Iraq.  The examiner should take into account the Veteran's and his wife's statements regarding changes in his behavior and personality since his return from Iraq.  

The examiner is advised that the Veteran and his wife are competent to report history and symptoms and that their reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's or his wife's reports, the examiner should provide a rationale for doing so.
The examiner should also provide a complete rationale for all opinions expressed and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

